Title: To Thomas Jefferson from Albert Gallatin, 22 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                                          
                            
                            
                        on or before 22 Nov. 1804
                     
                        
                  It does not seem that, under existing laws, any difference can be made between a Haytian and any other foreign vessel. But the directions of the President are respectfully requested in this case—
                  
                     A. G.
                  
               